Citation Nr: 1402713	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Propriety of the reduction in evaluation from 100 percent to noncompensable for non-Hodgkin's lymphoma (NHL) as of November 1, 2010.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from September 1965 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes the issue of an increased evaluation for NHL has been advanced by the Veteran's representative as recently as December 2013.  However, in light of the decision below, which restores a 100 percent evaluation for NHL, the issue of entitlement to an increased evaluation for this disability is rendered moot.


FINDINGS OF FACT

1. An August 2010 rating decision reduced the evaluation for the Veteran's service-connected NHL from 100 percent to noncompensable, effective November 1, 2010.

2. As of November 1, 2010, the 100 percent evaluation for NHL had been in effect for more than five years.

3. The RO's decision to reduce the Veteran's evaluation from 100 percent noncompensable was based on one VA examination and was not supported by all of the evidence contained in the record at the time the reduction was made.


CONCLUSION OF LAW

The reduction of the disability evaluation for the Veteran's service-connected non-Hodgkin's lymphoma from 100 percent to noncompensable was not proper, and the 100 percent disability evaluation is restored from November 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In April 2010, the RO proposed to reduce the Veteran's 100 percent evaluation for NHL to noncompensable.  This reduction was accomplished in an August 2010 rating decision, effective November 1, 2010.  Initially, the Board observes 38 C.F.R. § 3.105 outsides a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in August 2010.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, November 1, 2010, the 100 percent rating for the Veteran's NHL had been continuously in effect since April 4, 2005, a period of over 5 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a)  In the instant case, the Veteran was provided only one VA examination, in December 2009, prior to the reduction in the disability evaluation for his service-connected NHL.  As the Veteran's 100 percent disability evaluation had been in effect for more than five years at the time the reduction became effective, the rating may not be reduced on any one examination unless all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  In the instant case, the Board finds that all evidence of record does not support the rating reduction.

Pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7715, NHL is to be assigned a 100 percent evaluation with active disease or during a treatment phase.  If there is no local recurrence or metastasis on reexamination following cessation of treatment, the disability is to be rated on the appropriate residuals.  Id. at Note.  According to the December 2009 VA examination report, the Veteran continued to suffer from active NHL, but not to the point of requiring any chemotherapy or treatment.  Addendum opinions obtained in January and March 2010 continued to state the Veteran still has lymphoma, though it is not very aggressive.  The March 2010 VA examiner found it is more likely than not the lymphoma is not gone because of the persistent lymphadenopathy.  

The Board notes that a 100 percent evaluation for NHL is to be assigned with active disease or during a treatment phase.  Given the December 2009 VA examination report and January and March 2010 addendum opinions finding the Veteran's NHL continued to be an active disease, the Board finds that not all of the evidence supported a reduction at the time of the August 2010 rating decision.  See 38 C.F.R. § 3.344(a).  The Board acknowledges post-reduction VA treatment records determine the Veteran's NHL to be in full remission.  See, e.g., August 2011 VA primary care note.  However, the Board's analysis is limited to the evidence as it existed at the time of the August 2010 rating decision which effectuated the reduction.  Post-reduction medical evidence may not be used to support an earlier reduction decision.  See Dofflemyer, supra.

The Board has found that not all of the evidence of record supports the reduction in evaluation from 100 percent to noncompensable for the Veteran's NHL, based on medical evidence showing the disease remained active.  As such, the reduction of the 100 percent rating to noncompensable, effective from November 1, 2010, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.








ORDER

Restoration of the 100 percent evaluation for non-Hodgkin's lymphoma is granted effective November 1, 2010.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


